DETAILED ACTION
Application 16/932458, “METAL HALIDE CATHODE WITH ENRICHED CONDUCTIVE ADDITIVE”, was filed on 6/17/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/20/22.  


Response to Arguments
Applicant’s arguments filed on 10/20/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The Office finds that the electrolyte is in contact with the anode and an oxidizing gas; however, Okita does not teach or suggest an oxidizing gas.  In support of the argument, applicant argues that the definition of paragraph [0038] shows that the oxidizing gas of the applicant’s invention has a function in the operation of the battery, while the oxygen of Okita discussed in the Office action does not have a desirable function in the battery.  Applicant’s paragraph [0038] states:
As used herein, the term “oxidizing gas” refers to a gas that induces a reduction-oxidation (redox) reaction in a battery cell. Examples of oxidizing gases include, without limitation, oxygen, air, nitric oxide, nitrogen dioxide, and combinations thereof. As is known to those of skill in the art, a redox reaction is a reaction that transfers electrons between (i) a reducing agent that undergoes oxidation through the loss of electrons and (ii) an oxidizing agent that undergoes reduction through the gain of electrons. Within the context of the present invention, the oxidizing gas works in concert with the electrolyte to form a stable SEI (solid-electrolyte interphase) layer on the surface of electrodes of a rechargeable metal halide battery, and promote the redox reaction of active cathode materials. [emphasis added]
 
In response, applicant’s claimed battery does not require that the oxidizing gas performs any particular role in the operation of the battery of claim 1.  The underlined portion of description states that the oxidizing gas is “a gas that induces a reduction-oxidation (redox) reaction in a battery cell” and teaches oxygen as an exemplary oxygen gas.  The “a battery cell” of the underlined section is not required by the specification to be the same cell as that of claim 1, or that of Okita.  Oxygen is capable of inducing a reduction-oxidation reaction in a battery cell and is therefore an oxidizing gas.  Requiring that the oxidizing gas of claim 1 works to induce an oxidation-reduction reaction in the battery of claim 1 requires impermissibly reading limitations of the specification into the claims without express basis to do so.  Moreover, the underlined text does not describe how the gas functions to induce an oxidation-reduction reaction in a battery cell.  Applicant notes that Okita teaches that “the oxygen within the battery must not react with the electrolyte” (remarks page 12), clearly establishing that the oxygen of Okita is capable of inducing reaction within the battery.  Accordingly, the oxygen of Okita is found to be readable on the claimed “oxidizing gas” because: i) oxygen is inherently an oxidizing gas which settles the issue, and ii) the oxygen in the particular system of Okita is taught to be capable of reacting within the battery, thus even if additional function were required, the Okita oxygen would meet the requirement.  The actual occurrence of the reaction is a manner of using or operating the battery, not a structural feature of the battery.

The Office finds that the metal halide film reads on the metal halide cathode of the claimed invention; however, Okita does not teach or suggest a cathode comprising a metal halide because the metal halide of Okita is strictly relegated to the carbon black film coating the active cathode material.  In support of the argument, applicant notes that Okita does not teach the metal halide as the active cathode material.  
In response, the argument is not found to be commensurate in scope with applicant’s invention as claimed does not require that the metal halide is an active material, or otherwise cannot be present in a carbon black film.  Instead, claim 1 requires in part, “cathode comprising a metal halide incorporated into an electrically conductive material that is comprised of or includes an electronegative heteroatom-enriched carbon”.  Therefore, the metal halide may be present in a film coating an active material, as both the coating and the active material are constituents of the cathode.  

Okita does not teach that the negative electrode (i.e. the anode) is in contact with the electrolyte.  Applicant finds that Okita teaches that the electrolyte is contained within the carbon black film, but that there is no indication in Okita that the electrolyte actually contacts the active anode material on the negative electrode collector.  
In response, Okita paragraph [0043] (see also Okita claim 1) teaches that the positive and negative electrodes are assembled with an intervening separator, then rolled and deposited in an aluminum package with nonaqueous electrolyte to produce the battery.  The nonaqueous electrolyte is a liquid such as the species of Okita paragraph [0030-0031].  The liquid solvent dissolves lithium salts such as those of paragraphs [0032-0033] to provide the lithium ions of the electrolyte which facilitate the charge/discharge action of the battery as described in paragraph [0032]).  Although Okita teaches that the nonaqueous electrolyte is contained within the carbon black film (e.g. Okita paragraph [0015]), this teaching does NOT suggest that the nonaqueous electrolyte is only limited to the film.  Instead, paragraph [0043] suggests that the nonaqueous electrolyte is contained within the aluminum laminated packaging.  Thus, the electrolyte of Okita is a solution comprising lithium ions dissolved into a nonaqueous solvent, with the battery functioning by lithium ions transporting between the positive and negative electrodes via the liquid electrolyte contained in the aluminum package.  Therefore, the liquid electrolyte would fairly be expected by a skilled artisan at the time of invention to contact all of the battery components enclosed within the aluminum package.  
  It is noted that this understanding by the Office is in line with the conventional operation of a nonaqueous electrolyte secondary battery.* 
Accordingly the Office finds that based on the expressly disclosed features of Okita, a skilled artisan would indeed have expected the electrolyte to contact the negative electrode and claim 1 is found to be obvious over the cited art.    

*As supporting evidence consider the following references in the battery art:  
Reis (US 2021/0242440) -[0002] A lithium ion battery, in which a plurality of individual battery cells is housed within an enclosure, may be configured to provide a current source or a power source at a predetermined voltage threshold and used as a power source for various equipment or vehicles. Each of the plurality of individual battery cells typically includes a positive electrode, a negative electrode, an ionic electrolyte solution that facilitates the movement of ions back and forth between the two electrodes, and a porous separator membrane that allows for transport of ions between the electrodes and ensures the two electrodes do not physically contact one another. Performance of the lithium ion battery may be affected by temperature or humidity and, thus, improvements to the enclosure that account for these effects may provide various benefits to the battery. Further, systems or methods that enable construction of enclosures having differing characteristics tailored to specific operational considerations, e.g., a length of the battery or the resulting predetermined voltage threshold, may provide increased flexibility and reduced cost or reduced material waste in the fabrication of lithium ion batteries intended for various applications. [emphasis added]

Zhou (US 2020/0185709) -[0003] Lithium-ion (Li-ion) batteries are a type of rechargeable battery that store energy from electrochemical reactions. A typical Li-ion battery comprises a plurality of battery cells, each battery cell including a positive electrode (cathode), a negative electrode (anode), an electrolyte solution that transports lithium ions back and forth between the two electrodes, and a porous separator that keeps the anode and cathode electrically isolated. During discharge, lithium ions move through the electrolyte from the anode to the cathode to produce electric current. [emphasis added]

Kang (US 2016/0351874) -[0017] A separator is a permeable membrane that can be placed between the positive and negative electrodes of a battery to prevent short circuit contact between the positive electrode and the negative electrode, while allowing transport of ionic charge carriers (ions of an electrolyte). The separator also prevents passage of other materials that may be generated from the positive electrode or negative electrode. The separator may also have an electrolyte-retaining ability. The separator may be a separator for a secondary battery, particularly a lithium secondary battery. The separator is not limited to any particular size or shape, which will be determined by the particular application (battery) in which the separator is used. [emphasis added]

See also Tsukamoto (US 2011/0129726) which describes a conventional battery structure wherein a battery is manufactured by “placing the battery element in the outer package comprised of an aluminum laminate, introducing an electrolytic solution, as needed, into the outer package, and sealing a peripheral region of the outer package” so as to contain the electrolytic solution as int permeates the battery components (Figure 1, paragraphs [0004-0005]).

See also Tamai (US 2018/0351203) which describes a “conventional method” of lithium battery production, wherein “First, in the dry air or an inert atmosphere, the positive electrode and the negative electrode are placed to oppose to each other via a separator to form an electrode element. Next, this electrode element is accommodated in an outer package (container), an electrolyte solution is injected, and the electrodes are impregnated with the electrolyte solution. Thereafter, the opening of the outer package is sealed to complete the lithium ion secondary battery” [emphasis added] (paragraphs [0058, 0074]).  

Accordingly, the Office’s finding that: based on the expressly disclosed features of Okita, and the skilled artisan’s ordinary understanding of the workings of a conventional and/or typical lithium ion battery, the artisan would indeed have expected the electrolyte of Okita to contact the negative electrode, is supported by evidence.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 14, 20 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 20 further require that the weight ratio of the nitrogen-doped carbon to the electrically conductive material ranges from 100:0 to 1:99, wherein the 100:0 weight ratio represents an electrically conductive material that is 100% nitrogen-doped carbon.  It is unclear how the weight ratio could include the 100:0 ratio value since claim 1 requires a non-zero amount of electrically conductive material.  It seems that since the electrically conductive material that includes the nitrogen doped carbon, the maximum weight ratio of the nitrogen-doped carbon to the electrically conductive material is 1:1 for the case when all of the electrically conductive material is nitrogen doped carbon.
As to the 10/20/22 amendment, the addition of “wherein the 100:0 weight ratio represents an electrically conductive material that is 100% nitrogen-doped carbon” does not cure the deficiency of claims 4 and 20 because a 100:0 weight ratio still means 100 parts of item A to 0 parts of item B.  In the case of claim 4, “item A” is embodied by nitrogen-doped carbon and “item B” is embodied by electrically conductive material.  However, item B cannot have a 0 constituency value because the electrically conductive material is a required constituent of claim 1.  
To expedite resolution of the clarity issue, the Office presents alternative language for applicant’s consideration which is not believed to substantially change the scope from that intended by applicant, but resolves the lack of clarity issue:
4. The battery of claim 3, wherein the electrically conductive material comprises nitrogen-doped carbon in an amount of 1 to 100 parts by weight, per 100 parts by weight of the electrically conductive material.  

Claim 14 and 24 further require wherein the metal halide in the cathode has a weight percentage in the range of 40% to 90%.  However, the claim does not set forth what the metal halide weight percentage is relative to.  To contrast, claim 4 expressly compares the amount of nitrogen-doped carbon to the electrically conductive material.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okita (US 2015/0044552) and Parans (US 2014/0099547).
Regarding claim 1-3, 5, 11, 15, 18, 19, 21, 22, 25 and 28, Okita teaches a  battery, comprising: an anode; an electrolyte; and a cathode (paragraphs [0011-0012] wherein the positive electrode is a cathode and the negative electrode is an anode), wherein the electrolyte is in contact with the anode, the cathode, and an oxidizing gas such as oxygen (the electrolyte is expected to be in contact with the anode and cathode as it is contained in the battery package as described in paragraph [0043]; paragraph [0022] indicates that oxygen is present in the electrolyte at least as a species released from the positive electrode).
Okita further teaches the electrolyte comprising at least one ion-conducting salt and at least one solvent (paragraphs [0030-0032]).
Okita further teaches the cathode comprising a metal halide incorporated into an electrically conductive material that is comprised of or includes a carbon material (“film composed of carbon black… contains lithium fluoride particles serving as metal halide”, abstract; paragraphs [0011-0020]), which as to claim 11 may be a carbon black (see abstract).

Okita does not appear to teach wherein the carbon material is an electronegative heteroatom-enriched carbon, such as nitrogen doped carbon.
In the battery art, Parans teaches that a battery with improved capacity and/or conductivity may be provided by utilizing nitrogen doped carbon (paragraphs [0058, 0080]) such as carbon black (paragraphs [0048, 0073]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the Okita by nitrogen doping the carbon material for the benefit of providing improved capacity and/or conductivity as taught by Parans.  

Regarding claim 4, Okita and Parans remain as applied to claim 3.  The cited art suggests the nitrogen doped carbon as the electrically conductive material as described above (i.e. the electrically conductive material is 100% nitrogen doped carbon), thereby teaching a weight ratio lying within the claimed range of 100:0 to 1:99 wherein the 100:0 weight ratio represents an electrically conductive material that is 100% nitrogen-doped carbon.  

Regarding claim 12, Okita and Parans remain as applied to claim 11.  Claim 12 further requires that the electronegative heteroatom-enriched carbon is formed by treating the electrically conductive material with a procedure selected from the group consisting of chemical treatment with oxidizing agents, plasma treatment, ozone treatment, chemical vapor deposition, pyrolysis, and combinations thereof.  However, this product by process limitation describes the method of making the material without explicitly or implicitly setting forth any additional structure beyond that reasonably suggested by the prior art.  Such limitations are insufficient to patentably distinguish a claimed product from the prior art because it is the structure of the product, not the method of production, that determines the patentability of the product (MPEP 2113).

Regarding claim 13 and 23, Okita and Parans remain as applied to claim 11 or 22.  Okita further teaches wherein the porous carbon material is in the form of particles, powders, paper, foam, fibers, sheets, discs, rods, and/or foils (see Figure 1).

Regarding claim 14 and 24, Okita and Parans remain as applied to claim 1 or 19.  Okita further teaches wherein the metal halide in the cathode has a weight percentage in the range of 5 to 50%.  This range overlaps the claimed range of 40 to 90%; therefore, a prima facie case of obviousness exists (MPEP 2144.05).

Regarding claim 16 and 26, Okita and Parans remain as applied to claim 1 or 19.  Okita further teaches wherein the electrolyte comprises at least one lithium salt as the at least one ion-conducting salt (the salts of paragraph [0032] include ion-conducing salts), and the at least one solvent comprises at least one nitrile and/or at least one heterocyclic compound (“cyclic carbonates”, paragraph [0030]).

Regarding claim 17 and 27, Okita and Parans remain as applied to claim 1 or 19.  Okita further teaches wherein the anode comprises at least one alkali metal and/or at least one alkaline earth metal (“alloyed with lithium”, paragraph [0030]).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kim (US 2019/0221887) teaches a metal halide battery, by same inventors but not prior art.
Mane (US 2019/0341618) metal fluoride cathode that’s resistant to “cathode surface oxygen activity”.
Chase (US 2013/0089795) metal-air battery but without metal halide.
Barde (US 2014/0255802) metal-air battery but without metal halide.
Abraham (USP 5510209) metal-air battery but without metal halide.
Flanagan (US 2017/0273066) metal-air battery with LiBr in the electrolyte.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723